A demand was really immaterial, for if it had been made and refused it would not have entitled the plaintiff to recover in this form. His case fails because he has not shown a property in any bed and furniture which could be converted to his prejudice. The agreement between the parties was merely executory, obliging Morris to convey and deliver to the plaintiff some bed and furniture of the value of $28, and not amounting to a conveyance or delivery of any bed and furniture in particular, so as to vest the title in the plaintiff. The action was, therefore, misconceived, and cannot be sustained.
PER CURIAM.                                             Affirmed.
Cited: Hill v. Robinson, 48 N.C. 504; Blakeley v. Patrick, 67 N.C. 42;Sharpe v. Pearce, 74 N.C. 602; Shearin v. Riggsbee, 97 N.C. 220.
(372)